NUMBER 13-16-00527-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                          IN RE MCCLELLAND & HINE, INC.


                          On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam1

        By petition for writ of mandamus, relator McClelland & Hine, Inc. seeks to compel

the trial court to (1) vacate two orders signed on May 27, 2016 and September 27, 2016

compelling relator to respond to discovery propounded by the real parties in interest,

RZQ, L.L.C., Hameed Quraishi, M.D., Rafath Quraishi, M.D., Aadam Quraishi, M.D., and

Advanced Medical Imaging, L.L.C.; (2) rule on relator’s motion for summary judgment and

enter summary judgment in favor of relator dismissing the real parties’ claims with


         1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
prejudice; and (3) set a hearing on relator’s pending motion for sanctions2. Relator has

also filed a motion for emergency stay “to maintain the status quo of the parties and

preserve the Court’s jurisdiction to consider the merits” of this original proceeding.

        Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). The relator

bears the burden of proving both of these requirements. In re H.E.B. Grocery Co., 492
S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

An abuse of discretion occurs when a trial court's ruling is arbitrary and unreasonable or

is made without regard for guiding legal principles or supporting evidence.                        In re

Nationwide Ins. Co. of Am., No. 15-0328, 2016 WL 3537206, at *2, __ S.W.3d __, __

(Tex. June 24, 2016) (orig. proceeding); Ford Motor Co. v. Garcia, 363 S.W.3d 573, 578

(Tex. 2012). We determine the adequacy of an appellate remedy by balancing the

benefits of mandamus review against the detriments. In re Essex Ins. Co., 450 S.W.3d
524, 528 (Tex. 2014) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124,

136 (Tex. 2004) (orig. proceeding).

        The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not shown itself entitled to the

relief sought. Accordingly, we DENY the petition for writ of mandamus and the motion for

emergency stay. See TEX. R. APP. P. 52.8(a).


         2 This original proceeding arises from trial court cause number C-3818-13-H in the 389th District

Court of Hidalgo County, Texas, and the respondent is the Honorable Leticia Lopez. See TEX. R. APP. P.
52.2; see also In re Prime Ins. Co., No. 13-14-00490-CV, 2014 WL 5314514, at *1 (Tex. App.—Corpus
Christi Oct. 16, 2014, orig. proceeding) (mem. op.).

                                                    2
                                PER CURIAM

Delivered and filed this
6th day of October, 2016.




                            3